DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites, “wherein the borescope plug base is at least one of square shaped, rectangular shaped, circular shaped, triangular shaped, and polygon shaped.” (emphasis added).  The use of the term “at least one of” indicates that the claim covers bases which have more than one shape.  Because, as disclosed, the base is in one constant shape, the term “at least” should be deleted from the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anti-rotation element” in claims 7, 8, 13, 14, 16, and 20, and “base engagement element” in claims 12, 13, 19, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,867,976 to Ziegler et al.
Regarding independent claim 1, Ziegler teaches a borescope plug comprising: a borescope plug base (58) having a first side configured to support a shank (36 and 38) and a second side having a centroid defined as the center of the borescope plug base (at the center of Fig. 5); a first mounting aperture formed in the second side (see annotated figure below); and a second mounting aperture formed in the second side (see annotated figure below), wherein the first and second mounting apertures are configured to each receive a fastener (60, Fig. 2) to mount the borescope plug base to a case, and wherein an offset line drawn through the center of the first mounting aperture and through the center of the second mounting aperture does not pass through the centroid or does not include a point defined by the centroid (see annotated figure below).

    PNG
    media_image1.png
    480
    471
    media_image1.png
    Greyscale

Regarding independent claim 15, Ziegler teaches a borescope plug comprising: a borescope plug base (58) having a first side configured to support a shank (36 and 38) and a second side having a major axis and a minor axis passing through a center of the second side of the borescope plug base Fig. 5); a first mounting aperture formed in the second side (see annotated figure above); and a second mounting aperture formed in the second side (see annotated figure above), wherein the first and second mounting apertures are configured to each receive a fastener (60) to mount the borescope plug base to a case, and wherein the first mounting aperture is positioned an offset distance from the major axis and the first and second mounting apertures are not symmetric about the minor axis (see annotated figure above).
Regarding independent claim 18, Ziegler teaches a gas turbine engine (col. 2, ll. 60-62) comprising: a case (20) having a case aperture (20a); a borescope vane cluster (26) installed on an inner diameter of the case proximate the case aperture and having a borescope aperture (Fig. 2); and a borescope plug comprising: a base (58) fixedly attached to the case (Fig. 2) and having a first side and a 
Regarding dependent claim 2, Ziegler teaches the borescope plug of claim 1 (as set forth above), wherein the borescope plug base is at least one of square shaped, rectangular shaped, circular shaped, triangular shaped, and polygon shaped (Fig. 5).
Regarding dependent claim 3, Ziegler teaches the borescope plug of claim 1 (as set forth above), wherein the offset line has an offset from the centroid being a shortest distance between the offset line and the centroid (see annotated figure above).
Regarding dependent claim 5, Ziegler teaches the borescope plug of claim 1 (as set forth above), further comprising a boss (56b) on the first side of the borescope plug (Fig. 2).
Regarding dependent claim 6, Ziegler teaches the borescope plug of claim 5 (as set forth above), wherein the boss defines a base cavity (which receives head 56a, see Fig. 2).
Regarding dependent claim 7, Ziegler teaches the borescope plug of claim 6 (as set forth above), further comprising a first anti-rotation element (o-ring 54a, see col. 7, ll. 54-62) arranged within the base cavity (Fig. 2), the first anti-rotation element configured to be received within a second first anti-rotation element (56b) of a shank that is installed to the borescope plug base (Fig. 2).
Regarding dependent claim 9, Ziegler teaches the borescope plug of claim 5 (as set forth above), wherein the boss is aligned with the centroid (Fig. 2, 5).
Regarding dependent claim 10, Ziegler teaches the borescope plug of claim 5 (as set forth above), further comprising a shank (36 and 38) extending from the boss (Fig. 2).
Regarding dependent claim 11, Ziegler teaches the borescope plug of claim 10 (as set forth above), wherein the shank is integrally formed with the boss (col. 7, ll. 54-62, Fig. 2).
Regarding dependent claim 12, Ziegler teaches the borescope plug of claim 10 (as set forth above), wherein the shank includes a base engagement element (56a) at a first end of the shank and a plug member (36) located at a second end of the shank (Fig. 2), the plug member configured to plug a borescope aperture in a borescope vane cluster (Fig. 2), wherein the base engagement element fits within a base cavity such that the base moveably retains the base engagement element (Fig. 2) and wherein the base engagement element can move within the base cavity (col. 7, ll. 27-30).
Regarding dependent claim 13, Ziegler teaches the borescope plug of claim 12 (as set forth above), further comprising: a first anti-rotation element (54a, see col. 7, ll. 54-62) arranged within a base cavity of the borescope plug base (Fig. 2); and a second anti-rotation element (the flange housing o-ring 54a) arranged as part of the base engagement element (Fig. 2), wherein the first anti-rotation element is configured to be received within the second anti-rotation element (Fig. 2).
Regarding dependent claim 14, Ziegler teaches the borescope plug of claim 12 (as set forth above), wherein the first anti-rotation element is positioned within the base cavity relative to the shank such that the position of the first anti-rotation element is aligned with an outer surface or an outer radius of the shank (as shown in Fig. 2 wherein o-ring 54a, the first anti-rotation element, is aligned concentrically with the outer radius of sleeve 38 and plug 36, which form the shank).
Regarding dependent claim 19, Ziegler teaches the borescope plug of claim 18 (as set forth above), further comprising: a boss (56b) formed on the first side of the base (Fig. 2); and a shank (36, 38) extending from the boss (Fig. 2), wherein the shank includes a base engagement element (56a) at a first end of the shank (Fig. 2) and a plug member (36) located at a second end of the shank (Fig. 2), the plug .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,867,976 to Ziegler et al in view of US 3,936,217 to Travaglini et al.
Regarding dependent claims 8, 16, and 20, Ziegler teaches the borescope plug of claims 7, 15, and 19 (as set forth above), further comprising: a first anti-rotation element arranged within the base cavity; and a second anti-rotation element arranged as part of the base engagement element, wherein the first anti-rotation element is a pin and is configured to be received within the second anti-rotation element.
Travaglini teaches a plug for an inspection port within a turbine (abstract) which comprises a an anti-rotation element in the form of a pin (42) which is received within a second anti-rotation element (48) which is formed as part of a base engagement structure (the base of 24).
Travaglini teaches that the pins serve to lock the base of the plug in place (col. 3, ll. 36-37).  Because Ziegler recognizes the benefit of preventing unwanted movement of the plug (col. 7, ll. 54-65), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Ziegler by using an anti-rotation device in the form of a pin, as .

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,867,976 to Ziegler et al.
Regarding dependent claims 4 and 17, Ziegler teaches the borescope plug of claims 3 and 15 (as set forth above), but fails to teach that the offset is 1/10 inch or less (0.254 cm or less).
Ziegler teaches the claimed apertures being offset from the base centroid, but is silent regarding the dimensions of the base and therefore regarding the size of the offset.  However, because Ziegler teaches the claimed base, the only difference between the invention of Ziegler and that of the claims is a recitation of relative dimensions.  Further, it appears that the invention of Ziegler would perform no differently than that of the claimed invention.  Therefore, the claimed base is not patentably distinct from the base of Ziegler. MPEP 2144.04(II)(IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited but not relied upon are considered pertinent because they relate to similar devices used to plug holes in casings.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745